Order entered October 19, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00789-CV

                              DORIS A. HOUSTON, Appellant

                                               V.

                       CITY OF DALLAS, SELF INSURED, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-05515-2017

                                           ORDER
       Before the Court is appellant’s October 17, 2018 second motion for extension of time to

file brief. We GRANT the motion and ORDER the brief be filed no later than November 19,

2018. We caution appellant that further extension requests will be disfavored.


                                                      /s/   DAVID EVANS
                                                            JUSTICE